 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1339 
In the House of Representatives, U. S.,

May 20, 2010
 
RESOLUTION 
Expressing support for designation of May as National Foster Care Month and acknowledging the responsibility that Congress has to promote safety, well-being, improved outcomes, and permanency for the Nation’s collective children. 
 
 
Whereas on average, the Nation’s foster care system provides for nearly 500,000 children each day who are unable to live safely with their biological parents; 
Whereas there is a shortage of foster parents and great need for their services, as there are fewer than 3 foster homes for every 10 children in care; 
Whereas foster parents are the most frontline caregiver for children who cannot safely remain with their biological parents and provide physical care, emotional support, education advocacy, and are the largest single source of families providing permanent homes for kids leaving foster care to adoption; 
Whereas 273,000 children entered the foster care system during fiscal year 2008 and an average of 123,000 children were waiting to be adopted every day; 
Whereas almost 55,000 children were adopted out of foster care in fiscal year 2008, but the number of children aging out of the foster care system without finding a permanent family increased to an all-time high of nearly 30,000 in fiscal year 2008; 
Whereas children aging out of foster care need and deserve a support system as they work to secure affordable housing, obtain health insurance, pursue higher education, and acquire adequate employment; 
Whereas youth in foster care are much more likely to face educational instability with 65 percent of former foster children experiencing at least 7 school changes while in care; 
Whereas an increased emphasis on prevention and reunification services is necessary to reduce the number of children that are forced to enter the foster care system; 
Whereas Federal legislation over the past three decades, including the Adoption Assistance and Safe Families Act of 1980, the Adoption and Safe Families Act of 1997, and the Fostering Connections to Success and Increasing Adoptions Act of 2008, provided new investments and services to improve the outcomes of children in the foster care system; 
Whereas foster children, like all children, deserve no less than a safe, loving, and permanent home; and 
Whereas May would be an appropriate month to designate as National Foster Care Month to provide an opportunity to acknowledge the accomplishments of the child welfare workforce, foster parents, advocacy community, and mentors and the positive impact they have on children’s lives: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of National Foster Care Month;  
(2)honors the tireless efforts of those who work to improve outcomes for children in the child welfare system;  
(3)acknowledges the exceptional alumni of the foster care system who serve as advocates and role models for youth who remain in care;  
(4)recognizes the significant improvements to Federal, State, and local child welfare policy; and  
(5)reaffirms the need to work through the title IV programs in the Social Security Act and other programs to support vulnerable families, invest in prevention and reunification services, promote adoption in cases where reunification is not in a child’s best interest, adequately serve those children brought into the foster care system, and facilitate the successful transition into adulthood for children that age out of the foster care system. 
 
Lorraine C. Miller,Clerk.
